DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 9, 11, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2014/0379309 A1 Banta, et al. [herein “Banta”] paragraph 38 teaches identifying which components are fasteners. Fasteners have a fastening function in working operation. Banta paragraph 38 teaches three different methods of identifying fastener components. But Banta fails to teach a plurality of different working operations for the part. Fastening is only a single working operation.
US 2004/0122630 A1 Fife [herein “Fife”] paragraph 35 teaches imposing loads and boundary conditions on a finite element object. But Fife fails to teach these loads and boundary conditions are based upon an identified function of the object.
Abbey, T. “FEA Loading Tips” Digital Engineering 24/7 (2014) available at <https://www.digitalengineering247.com/article/fea-loading-tips/> [herein “Abbey”] teaches applying loads with load arrows indicating both a location and magnitude of an applied load. Abbey fails to teach identifying functions of a working operation of a part. 
US patent 10,394977 B2 Spears [herein “Spears”] figure 9A and column 11 lines 6-8 teaches defining boundary conditions and loads. Spears column 11 lines 64-66 teach “At 412, for the selected element type, control determines a first function that addresses a particular solution to the governing differential equation.” However, these functions are mathematical functions which cause the governing See Spears column 32 lines 50-52. Thus, these determined “functions” for the element types are mathematical functions and are not working operations for the elements or parts.
Funkhouser, T., et al. “Modeling by Example” ACM Transactions on Graphics, vol. 23, issue 3, pp. 652-666 (2004) [herein “Funkhouser”] (cited in IDS dated 13 December 2017) section 5 “Search for Similar Parts” teaches querying a database for objects using textual keyword matching and by matching part models. Funkhouser fails to teach identifying functions and corresponding loading and boundary conditions based on the identified function.
US patent 7,372,995 B2 Iwase [herein “Iwase”] column 4 lines 25-29 teach boundary conditions including loads and constraints. Iwase column 7 lines 17-24 teaches extracting “additional information” in the form of “color data” for the analysis condition determination. Iwase column 7 lines 33-44 teaches setting respective boundary condition loads according to an analysis of shape color data. Thus, Iwase teaches applying corresponding boundary and load conditions according to shape information; but Iwase fails to teach identifying a function of a working operation of a part from a plurality of working operations.
None of these references taken either alone or in combination with the prior art of record disclose “wherein (i) the identified function is a certain working operation of the part in the real-world physical object identified from among a plurality of different working operations for the part and (ii) each of the plurality of different working operations have different respective loading conditions and boundary conditions” and “wherein the given location of the loading condition, direction of the loading condition, and location of the boundary condition are defined based upon one or more rules stored in a database as corresponding to the identified function of the part” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        23 December 2021